Title: To Thomas Jefferson from Mary Jefferson Eppes, 24 January 1802
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Eppington jan. 24th [1802]
          
          It makes me blush to think of the length of time which has elaps’d since I wrote to you last My Dear Papa, deprived for 6 weeks of the use of my hands, I was after recovering them so closely employ’d with work which during that time had greatly accumulated that without intending it it has been postponed ’till now, I have only thought the more of you My Dear Papa, of that I hope you need never be assur’d, that you are of all most dear to my heart & most constantly in my thoughts. with how much regret have I look’d back on the last two months that I was with you, more as I fear it will allways be the case now in your summer visits, to have a crowd, & in the spring I am afraid it not be in my power to go up. it would make me most happy to go to Washington to see you. but I have been so little accustom’d to be in as much company as I should be in there to recieve the civilitys & attentions which as your daughter I should meet with & return, that I am sensible it is best for me to remain where I am. I have not heard from Edgehill since I left it, Mr. Eppes wrote once to my sister when I was unable to do it.  but I must bid you adieu. My dear Papa, could I be as certain of the continuance of your good health as you may now be of mine I should endeavour to be satisfied in not hearing from you oftener, but while you are devoting your days & nights to the business of your country I must feel anxious & fearful that your health will suffer by it. Adieu once more my dear Papa I shall write to you once more from here, my little son is getting much better tho’ he still engrosses so much of my time that it is scarcely in my power to do any thing else. he is cutting teeth now which makes him more fretful than usual
          Adieu yours with the most tender affection
          
            M Eppes.
          
        